DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination filed on 24 January 2022.
This office action is made Non Final.
Claims 1, 3-8, 10-11, 13, 15-16, 18-23, 25-26, 28 and 30 are amended.
The grounds of the rejections from the previous office action have been withdrawn by the persuasiveness of Applicant’s remarks. 
Claims 1-30 are pending. Claims 1 and 16 are independent claims. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the converted image” in line 5. However, Claim 1 preceding limitations do not introduce the element(s) "image“ being “converted”. Therefore, Claim 1 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
As per claims 15 and 30, The term “substantially in a middle of a display” in claims 15 and 30 is a relative term which renders the claim indefinite. The term “substantially in a middle of a display” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, Examiner views the limitation as “positioning one or more of the textual objects in a middle of a display”
Claim 16 recites the limitation “the converted image” in line 6. However, Claim 16 preceding limitations do not introduce the element(s) "image“ being “converted”. Therefore, Claim 16 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, 13-14, 16, 25-26, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 7,036,075, 2006).
As per independent claim 1, Walker discloses a method for converting linear formatted text into a non-linear, dyslexic-friendly readable image using an electronic device (Abstract, Col 34, lines 47-65; Abstract, “A text enhancement method and apparatus for the presentation of text for improved human reading”; also col. 2 lines 1-14, “Reading is a complex process and there are many factors that determine differences in reading performance… These include innate neurophysiological conditions such as dyslexia”) comprising: 
electronically reading or receiving linear formatted text (0004 of Applicant’s specification discloses “linear formatted text” as straight parallel horizontal lines. Therefore, FIG 1; FIG 15; Col 33, lines 30-31; Col 34, lines 47-53: shows obtained text formatted in a linear fashion)
electronically converting the read or received, linear formatted text into the a non-linear, dyslexic-friendly readable image using an electronic device (0043 of Applicant’s specification discloses “non-linear, dyslexic-friendly readable image” as curved lines. Therefore, Abstract; FIG 15, 16; Col 33, lines 32-40; col. 34 lines 54-65: the text presented in straight lines is converted into curved lines)
converted image comprises: (i) a surface or background portion; (ii) one or more positioned non-linear boundaries (Walker Fig. 16 and col. 34 lines 54-65, “A series of bent text curves generated by the example in FIG. 15 are illustrated by curves 410, 412, 414, 416, and 418,” the series of bent text curves are positioned non-linear boundaries), 
(iii) one or more textual objects where the one or more textual objects are positioned on the portion such that each object is at a same first distance from the one or more positioned non-linear boundaries (Fig. 16 and col. 34 lines 54-65, “sentence 408 is bent over a curve 400,” where the sentence 408 comprises 1)one or more  textual objects and 2) is at a same first distance from its curve as the other sentences are from their respective curves).

As per dependent claim 10, Walker discloses that the first distance is an equal distance from one or more positioned non-linear boundaries, of the one or more positioned boundaries, that are located above and below the one or more textual objects. (Fig 13, 16: showing the textual content positioned equally distant above a curved line, which is equivalent to one or more positioned non-linear boundaries).
As per dependent claim 11, Walker discloses that the first distance is an equal distance from a positioned non-linear boundary, of the one or more positioned boundaries, that is located above or below the one or more objects (Fig 13, 16: showing the textual content positioned equally distant above a curved line, which is equivalent to a positioned non-linear boundary).
As per dependent claim 13, Walker discloses that the one or more textual objects may comprise one or more of grammatical letters, words, numbers, and symbols (Fig. 16: showing sentence 408 comprising grammatical letters and words).
As per dependent claim 14, Walker discloses that a grammatical letter, word or symbol comprises a character in a language  (Fig. 16: showing grammatical letters and words comprising characters in a language).
As per independent claim 16, Claim 16 recites similar limitations as in Claim 1 and is rejected under similar rationale. 
As per dependent claims 25-26 and 28-29, Claim 25-26 and 28-29 recites similar limitations as in Claims 10-11 and 13-14 and is rejected under similar rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in further view of Ali (“How to Arch your Text in Word – Bend your Words With WordArt Magic, online since 6/12/2019, 8 pages)
As per dependent claim 2 and 17, the cited art fails to specifically disclose adjusting a slope of the non- linear boundaries. However, Ali disclose adjusting a slope of the non- linear boundaries (pg 4: you can also change the text’s curvature)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cited art with the feature(s) of Ali since it would have provided the benefit of a better result, of enhancing the presentation.
As per dependent claim 17, Claim 17 recites similar limitations as in Claim 2 and is rejected under similar rationale. 

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in further view of Havilio (US 20150186346, 2015)
As per dependent claim 3, Walker discloses enriched and enhanced text (curved text as described in FIG 16; Col 33, lines 32-40; col. 34 lines 54-65) is created and stored for future display wherein the enhanced text id stored in standard word processing format such as Microsoft Word. Thus, the curved text is stored as a word document. Thus, when the curved text of FIG 16 is displayed, FIG 16 is actually a word document and the curved text of the document being displayed. Furthermore, it is implicit that text in Word documents can be selected. Thus, a text (curved text) created, stored in a Word document and displayed in a Word document can be selected. Thus, text can be selected. However, the cited art fails to specifically disclose electronically presenting a list of functional or informative indicators; electronically selecting an indicator from the list; and completing a function or displaying information associated with selected indicator.  However, Havilio teaches electronically selecting one or more objects within the non-linear, dyslexic- friendly readable image electronically presenting a list of functional or informative indicators; electronically selecting an indicator from the list; and completing a function or displaying information associated with selected indicator (FIG 4a,b; 0043-0044: user selects word, list of functions is displayed. User selects the lookup option on the word which results in a definition of the word being shown)
It would have been obvious to one of ordinary skill in the art, to have the cited prior art and Havilio before him before the effective filing date of the claimed invention, to modify the cited prior art to include looking up definitions of selected text for a better result, of helping a user’s reading comprehension. 
	As per dependent claim 4, the cited art fails to teach presenting a definition of the selected one or more objects. However, based on the rejection of Claim 3 and the rationale incorporated, Havilio discloses selecting a word and selecting the lookup option on the word which results in a definition of the word being shown. (Fig. 4a,b; 0043-0044)
As per dependent claims 18-19, Claims 18-19 recites similar limitations as in Claim 3-4 and is rejected under similar rationale. 

Claims 5-8 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in further view of Screen captures from YouTube video clip entitled " How to bold text in MS Word," 2 pages, uploaded on Nov 6, 2018 by user " MDTechVideos ". Retrieved from Internet: <https://www.youtube.com/watch?v=yrn_IeajAZA>
	As per dependent claim 5, Walker discloses enriched and enhanced text (curved text as described in FIG 16; Col 33, lines 32-40; col. 34 lines 54-65) is created and stored for future display wherein the enhanced text is stored in standard word processing format such as Microsoft Word. Thus, the curved text is stored as a word document. Thus, when the curved text of FIG 16 is displayed, FIG 16 is actually a word document and the curved text of the document being displayed. Furthermore, it is implicit that text in Word documents can be selected. Thus, a text (curved text) created, stored in a Word document and displayed in a Word document can be selected. However, the cited art fails to disclose emphasizing the one of more selected objects However MDTechVideos teaches emphasizing the one of more selected objects (MDTechVideos [0:59] teaches: teaches of bolding selected text). 40 ATTORNEY DOCKET 3149-004  
It would have been obvious to one of ordinary skill in the art, to have the cited prior art and MDTechVideos before him before the effective filing date of the claimed invention, to modify the cited prior art to bolding selected text for a better result of making key points easier to see. 


    PNG
    media_image1.png
    1157
    1659
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    921
    1640
    media_image2.png
    Greyscale



As per dependent claim 6, based on the rejection of Claim 5 and the rationale incorporated,  MDTechVideos teaches de-emphasizing non-selected objects within the non-linear, dyslexic-friendly readable image ([0:58-1:03] teaches of bolding selected text, the non bolded text is the de-emphasized text).  
As per dependent claim 7, based on the rejection of Claim 5 and the rationale incorporated,  MDTechVideos teaches displaying an edit indicator; selecting an object from the one or more objects to be edited; and editing the object ([0:58-1:03] teaches of bolding selected text, the non bolded text is the de-emphasized text).  
As per dependent claim 8, based on the rejection of Claim 5 and the rationale incorporated,  MDTechVideos teaches comprising visually indicating the selected object is being edited by presenting an image editing indicator.  ([0:58-1:03] teaches of bolding selected text, the non bolded text is the de-emphasized text).  
As per dependent claims 20-23, Claims 20-23 recites similar limitations as in Claims 5-8 and is rejected under similar rationale. 

Claims 9, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in further view of MDTechVideos in further view of Milliman (“How to Make Letters Curve in Microsoft Word”, 6 pages)
	As per dependent claim 9, the cited art fails to disclose re-converting the non-linear, dyslexic-friendly image to the linear formatted text. However, Milliman discloses how to remove the curved text back into linear/regular text. (pg 5: If you want your text to go back to normal with no curves, head back over to the Text Effects menu and hit “No transform.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cited art with the feature(s) of Milliman since it would have provided the benefit of giving the opportunity for a user to determine if they want to add a little flair to their text.
As per dependent claim 24, Claim 24 recites similar limitations as in Claim 9 and is rejected under similar rationale. 

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Black (US 2008/0077879, 2008).
As per dependent claim 12, Walker does not explicitly teach that each of the one or more positioned boundaries is separated by a second distance, and the first distance is substantially 1/3 of the second distance.
However, Black discloses that each of the one or more positioned boundaries is separated by a second distance, and the first distance is substantially 1/3 of the second distance (FIG 3: showing text positioned at a distance from the boundaries substantially 1/3 of the distance between boundaries).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cited art to include that each of the one or more positioned boundaries is separated by a second distance, and the first distance is substantially 1/3 of the second distance, as taught by Black, because the spacing distance between the textual content and the bounding lines is an obvious design choice. Applicant has not disclosed that the spacing of the textual content in relation to the bounding lines solves any stated problem or is for any particular purpose. Moreover, it appears that any spacing distance chosen by Walker, in view of Black, or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Walker with the spacing as disclosed by Black to obtain the claimed method as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
As per dependent claim 27, Claim 27 recites similar limitations as in Claim 12 and is rejected under similar rationale. 

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in further view of Shaver-Troup (US 20040253568)
	As per dependent claim 15, Walker discloses enriched and enhanced text (curved text as described in FIG 16; Col 33, lines 32-40; col. 34 lines 54-65) is created and stored for future display wherein the enhanced text id stored in standard word processing format such as Microsoft Word. Thus, the curved text is stored as a word document. Thus, when the curved text of FIG 16 is displayed, FIG 16 is actually a word document and the curved text of the document being displayed. However, Walker fails to specifically disclose positioning one or more of the textual objects substantially in a middle of a display. However, Shaver-Troup teaches the text, within a word document, is positioned in the middle of the display (FIG 2B; 0048, 0051)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cited art with the feature(s) of Ali since it would have provided the benefit of improved reading experience for the reader.
As per dependent claim 30, Claim 30 recites similar limitations as in Claim 15 and is rejected under similar rationale. 

Response to Arguments
Applicant’s arguments, see pages 9-15, filed 1/24/2022, with respect to the rejection(s) of claim(s) 1-2 10-17, and 25-30 under Shaver-Troup, Capela, and osdlsbuvideos have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walker.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177